In an action, inter alia, for a judgment declaring that Local Law No. 2 (2001) of the Town of Monroe is illegal, the plaintiffs appeal from an order of the Supreme Court, Orange County (Slobod, J.), dated September 20, 2001. Motion by the respondent to dismiss the appeal on the ground that it has been rendered academic. By decision and order of this Court, dated April 30, 2002, the motion was held in abeyance and was referred to the justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
Ordered that the motion is granted; and it is further,
Ordered that the appeal is dismissed as academic, without costs or disbursements. Santucci, J.P., Altman, S. Miller and Goldstein, JJ., concur.